 

EXHIBIT 10.11

 

PROMISSORY NOTE

 

$220,000.00

 

Oklahoma City, Oklahoma

 

 

March 26, 2008

 

FOR VALUE RECEIVED, APOTHECARYRX, LLC, an Oklahoma limited liability company
(the “Borrower”), promises to pay to the order of PENDERGRAFT DRUGS, INC., an
Oklahoma corporation (the “Lender”), at 1900 North Classen, Oklahoma City,
Oklahoma 73106, or at such other place as may be designated in writing by the
holder of this Note, the principal sum of Two Hundred Twenty Thousand Dollars
($220,000.00), together with interest thereon at the rate hereafter specified,
payable as follows:

 

The unpaid principal balance of this Note will bear interest from the date of
this Note until payment in full at a per annum rate equal to six percent
(6.0%).  All interest will be computed as a per diem charge for the actual
number of days elapsed on the basis of a year consisting of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be.

 

Provided no uncured default has occurred under this Note, the unpaid principal
balance of this Note plus accrued interest thereon will be paid by the Borrower
paying to the Lender twelve (12) blended quarterly installments of principal and
interest equal to Twenty Thousand One Hundred Sixty Nine and 60/100 Dollars
($20,169.60), commencing on June 26, 2008, and on the twenty sixth (26th) day of
each successive September, December, March and June thereafter through March 26,
2011 (the “Maturity Date”).  In the event of an adjustment, prepayment or
set-off against the unpaid principal balance of this Note, the quarterly payment
will be recalculated to the amount which would fully amortize the unpaid
principal balance of this Note on such date, together with accrued interest
thereon, over a term ending on the Maturity Date.  Notwithstanding anything to
the contrary, the entire unpaid principal balance of this Note and all accrued
and unpaid interest will be due and payable on the Maturity Date.

 

Each payment will be applied first to the payment of interest on the unpaid
principal and the balance, if any, will be applied to the unpaid principal
balance of this Note.  The Borrower will have the right to prepay this Note in
whole or in part at any time without premium or penalty, but with interest on
the unpaid principal balance accrued to the date of prepayment.

 

--------------------------------------------------------------------------------


 

The Borrower and the Lender also agree that the Borrower’s obligations under
this Note may be set-off against any amounts owing to the Borrower under that
certain Pharmacy Purchase Agreement (the “Agreement”) dated March 24, 2008,
among the Borrower, the Lender and affiliates of the Lender, subject to the
limitations set forth in the Agreement.

 

The Borrower agrees that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce any of the holder’s rights
hereunder or under any instrument securing payment of the same, the Borrower
will pay to such holder its reasonable attorneys’ fees and all expenses incurred
in connection therewith.  This Note is to be construed according to the laws of
the State of Oklahoma.

 

This Note is issued subject to the terms of the Agreement.  Payment of this Note
is secured by the Financing Documents as more fully described in the Agreement. 
If the breach of any provision of this Note is not cured within fifteen (15)
days after written notice by the holder to the Borrower, then on written notice
by the holder to the Borrower, the entire unpaid indebtedness evidenced by this
Note will become due, payable and collectible then or thereafter as the holder
may elect, regardless of the date of maturity of this Note, and, at the option
of Lender, and to the extent permitted by law, interest shall be payable on the
outstanding principal under this note at a per annum rate equal to fifteen (15%)
percent per annum calculated from the date of default until all amounts payable
under this note are paid in full.  Failure by the holder to exercise such option
will not constitute a waiver of the right to exercise the same in the event of
any subsequent default.

 

The makers, endorsers, sureties, guarantors and all other persons who may become
liable for all or any part of this Note severally waive presentment for payment
and protest.  The foregoing parties consent to any extension of time (whether
one or more) of payment hereof, the modification (whether one or more) of
payment hereof, release or substitution of all or part of the security for the
payment hereof or release of any party liable for payment of this Note.  Any
such extension or release may be made without notice to any such party and
without discharging such party’s liability hereunder.

 

Except as otherwise defined herein, all terms defined or referenced in the
Agreement will have the same meanings herein as therein.

 

IN WITNESS WHEREOF, the Borrower has executed this instrument effective the date
first above written.

 

 

 

APOTHECARYRX, LLC,

 

 

an Oklahoma limited liability company

 

 

 

 

 

By:

 /s/ LEWIS P. ZEIDNER

 

 

 

Lewis P. Zeidner, President

 

 

 

 

 

(the “Borrower”)

 

 

2

--------------------------------------------------------------------------------